                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Dora M. A.,                                         Case No. 19-cv-0357 (WMW/TNL)

                           Plaintiff,
                                                 AMENDED ORDER ADOPTING
       v.                                      REPORT AND RECOMMENDATION

Andrew Saul, Commissioner of Social
Security,

                           Defendant.


       This matter is before the Court on the January 8, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Tony N. Leung. (Dkt. 24).

No objections to the R&R have been filed. In the absence of timely objections, this Court

reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no

clear error.

       Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

       1.      The January 8, 2020 R&R, (Dkt. 24), is ADOPTED.

       2.      The Motion for Summary Judgment, (Dkt. 16), of Plaintiff Dora M. A. is

DENIED.

       3.      The Motion for Summary Judgment, (Dkt. 18), of Defendant Andrew Saul,

Commissioner of Social Security is GRANTED.
      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: February 20, 2020              s/Wilhelmina M. Wright
                                      Wilhelmina M. Wright
                                      United States District Judge




                               2
